Exhibit 3.1 05/19/05 THU 11:51 FAX 949482911 KINKOS/SAN CLEMENTE 002 Submit the Original and One True Copy (831,115) $40.00 SECRETARY OF STATE CORPORATE DIVISION 158 12th Street NE Salem, OR 97 OF STATE OF THE STATE OF OREGON AUG 29 1989 Registry Numbers 170073-86 (Office Use Only) ARTICLES OF INCORPORATION BUSINESS CORPORATION PLEASE TYPE OR PRINT LEGIBLY IN BLACKL INK CORPORATION DIVISION Article 1: Name of the corporation: Sunburst Resources, Inc. Note: The name must contain the word “Corporation,” “Company,” “Incorporated,” or “Limited” or an abbreviation of one of such words. Article 2: Number of shares the corporation will have authority to issue: 10,000,000 Class or classes which will receive the net assets upon dissolution: Class A (Common) and Class B (Preferred) Article 3: Name of the initial registered agent: Mark DeSomer Address of initial registered office (Must be street address in Oregon which is identical to the registered agent’s business office): 3397 S.W. 178th Street, Aloha, OREGON 97006 Street and Number City Zip Code Mailing address of registered agent (if different from the registered office): Street and Number or PO Box City State Zip Code Article 4: Address wherew the Division may mail notices: (C/O:) (Attn:) Mark DeSomer 3397 S.W. 178th Street, Aloha, Oregon 97006 Street & Number or PO Box City State Zip Code Article 5: Name and address of each incorporator: Mark DeSomer 3397 S.W. 178th Street Aloha, Oregon 97006 Article 6: Name and address of each director(optional): BC-1 (5/88) 831.115 ($40.00) Page 1 of 2 Office Use Only VOID IF ALTERED OR ERASED VOID WITHOUT WATERMARK OR IF ALTERED OR ERASED 05/19/05 THU 11:52 FAX 9494982811 KINKOS/SAN CLEMENTE ’S ARTICLES OF INCORPORATION Page 2 Name of corporation: Sunburst Resources, Inc. Article 7: Other optional provisions (attach additional sheets, if necessary): Execution: /s/ Mark W. DeSomer Mark W. DeSomer INCORPORATOR Signature Printed Name Title Signature Printed Name INCORPORATOR Title Person to contact about this filing: Jack Oswald, Esq. (503) 626-7917 Name Daytime Phone Number Submit the original and the true copy to the Corporation Division, 158 12th Street, NE, Salem, Oregon 97310, with the fee of $30.00 and the surcharge of $10.00 – total $40.00. PLEASE DO NOT SEND CASH. If you have questions, call (503) 378-4166. BC-1 (5/88) Page 2 of 2 VOID IF ALTERED OR ERASED VOID WITHOUT WATERMARK OR IF ALTERED OR ERASED
